 

Case 2:21-cr-20007-GAD-EAS ECF No. 1, PagelD.1 Filed 01/06/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

. . Case:2:21-cr-20007
United States of America, Judge: Drain, Gershwin A.

MJ: Stafford, Elizabeth A.
Plaintiff, Filed: 01-06-2021 At 04:43 PM
INDI USA V. MAHONE II (DA)

 

Vv. Violations:
21 U.S.C. § 841(a)(1)
Denorris Mahone, III, 18 U.S.C. § 924(c)
18 U.S.C. § 922(g)(1)
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

21 U.S.C. § 841(a)(1) - Possession with intent
to distribute a controlled substance

On or about December 6, 2019, in the Eastern District of Michigan,
the defendant, Denorris Mahone, IIJ, knowingly and intentionally
possessed with intent to distribute Fentanyl, a Schedule II controlled
substance, in violation of 21 U.S.C. § 841(a)(1).

COUNT TWO
18 U.S.C. § 924(c) — Possession of a firearm in

furtherance of a drug trafficking crime

On or about December 6, 2019, in the Eastern District of Michigan,

G

 
 

Case 2:21-cr-20007-GAD-EAS ECF No. 1, PagelD.2 Filed 01/06/21 Page 2 of 6

the defendant, Denorris Mahone, III, knowingly possessed a firearm—
an FN, Five-Seven, 5.7 caliber semiautomatic pistol—in furtherance of a
drug trafficking crime for which he may be prosecuted in a court of the
United States, specifically, possession with intent to distribute a

controlled substance as alleged in Count One of this Indictment, in
violation of 18 U.S.C. § 924(c)(1)(A).

COUNT THREE
18 U.S.C. § 922(g)(1) — Felon in possession of a firearm

On or about December 6, 2019, in the Eastern District of Michigan,
the defendant, Denorris Mahone, III, knowing that he had been convicted
of at least one crime punishable by imprisonment for a term exceeding
one year, did knowingly possess a firearm—an FN, Five-Seven, 5.7
caliber semiautomatic pistol—which had previously traveled in and

affected interstate commerce, in violation of 18 U.S.C. § 922(g)(1).
 

Case 2:21-cr-20007-GAD-EAS ECF No. 1, PagelD.3 Filed 01/06/21 Page 3 of 6

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 21 U.S.C. § 853(a), 28 U.S.C. § 2461(c)

The allegations contained in Counts One, Two, and Three, of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to 18 U.S.C. § 924(d), 21 U.S.C.
§ 853(a), and 28 U.S.C. § 2461(c).

Upon conviction of the offenses charged in Counts Two and Three
of this Indictment, the defendant shall forfeit to the United States,
pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), any firearm
or ammunition involved in or used in any knowing violation of
subsection (a)(4), (a)(6), (f), (g), (h), G), (j), or (k) of 18 U.S.C. § 922, or
knowing violation of 18 U.S.C. § 924. Upon conviction of the offense
charged in Count One of this Indictment, pursuant to 21 U.S.C.

§ 853(a), the defendant shall forfeit to the United States any property
constituting, or derived from, proceeds he obtained, directly or
indirectly, as the result of such violation and any property used, or

intended to be used, in any manner or part, to commit, or facilitate the

 
 

 

Case 2:21-cr-20007-GAD-EAS ECF No.1, PagelD.4 Filed 01/06/21 Page 4 of 6

commission of such violation. The forfeiture in this case may include a
forfeiture money judgment.
Substitute Assets: If the property described above as being
subject to forfeiture, as a result of any act or omission of the defendant:
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third
party;
c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or
e. Has been commingled with other property that cannot be
divided without difficulty;
the United States of America shall be entitled to forfeiture of substitute

property pursuant to 21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c).

 
 

 

 

Case 2:21-cr-20007-GAD-EAS ECF No. 1, PagelD.5 Filed 01/06/21 Page 5 of 6

THIS IS A TRUE BILL.

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

MATTHEW ROTH
Chief, Major Crimes Unit

s/Jessica V. Currie

JESSICA V. CURRIE

Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

(313) 226-9531
jessica.currie@usdo}j.gov

 

Dated: January 6, 2021

 
 

Case 2:21-cr-20007-GAD-EAS ECF No.1, PagelD.6 Filed 01/06/21 Page 6 of 6

Case:2:21-cr-20007
Judge: Drain, Gershwin A.

 

 

United States District Court imi MJ: Stafford, Elizabeth A.
Eastern District of Michigan Criminal Case Cover Filed: 01-06-2021 At 04:43 PM
INDI USA V. MAHONE III (DA)

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 
 

| | Companion Case Number:

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)": Judge Assigned:

Ll ves No AUSA's Initials: “SV

 

 

 

 

Case Title: USA v. Denorris Mahone, III

 

County where offense occurred : Wayne

Check One: [X]Felony [Misdemeanor [Petty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

January 6, 2021 On. V. (uns

Date Jessica V. Currie
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-9531

Fax: 313-226-2372

E-Mail address: jessica.currie@usdoj.gov
Attorney Bar #; P74213

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated. /
5/16
